Citation Nr: 1740367	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2014, the appeal was remanded for additional development.  The Board noted in the August 2014 Remand that, in the Veteran's notice of disagreement, he made arguments that could have been construed as a timely notice of disagreement with the denial of entitlement to service connection for left ear hearing loss, and at that point, the AOJ had not issued a statement of the case (SOC) with regard to the left ear issue.  Therefore, the Board remanded the issue of service connection for left ear hearing loss (Manlincon v. West, 12 Vet. App. 238, 240 (1999)), as right ear hearing loss could have been affected by the decision of left ear hearing loss, making the issues inextricably intertwined.

In February 2017, the RO issued a SOC for the issue of entitlement to service connection for left ear hearing loss, but the Veteran did not perfect the appeal.  Therefore, the issue is not before the Board.


FINDING OF FACT

For the entire appeal period, the Veteran's right ear hearing loss has been manifested by hearing acuity of no worse than Level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (March 2010 and August 2013), which the Board finds to be adequate for rating purposes.  In addition to dictating objective test results, the VA audiologists have consistently described the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Board notes that in August 2017, the Veteran's representative contended that hearing tests, such as the ones conducted, do not adequately portray the severity of his condition due to its having been conducted in the sterile quiet of an audiology booth and do not reflect the severity of his condition in the aspect of normal, daily life.  The Court in Martinak upheld VA's policy of requiring that hearing examinations be conducted in soundproof booths.  Martinak v. Nicholson, 21 Vet. App. at 453-4.  As in Martinak, the Veteran in this case has offered no expert medical opinion that testing in a soundproof booth produces inaccurate results; or that an alternate method exists and is use by the general medical community.

The March 2010 audiological evaluation noted the Veteran's reports of problems hearing in noisy environments and interference with enjoyment of TV and radio; and in the August 2013 evaluation, the Veteran reported difficulty understanding conversations if there was competing noise and difficulty determining the source of sound.  Both examinations took into account his condition in the aspect of normal, daily life.

The Board does not find this to be adequate grounds for remand, because the Veteran failed to provide a basis to reject any examination except for the bare allegation that it was incoherent; and, to that extent, the Veteran has not provided any such evidence to support additional testing, nor has he provided additional testing results.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by pure tone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2016). 

Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

VA arrives at the proper designation of hearing loss in each ear by application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of hearing loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86 (2016).  In such cases, the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, is applied.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(a).

Compensation is payable for the combinations of service-connected and nonservice-connected disabilities if hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a) (2016).

VA treatment records from 2010 to 2015 noted that the Veteran used hearing aids to assist with his hearing loss during that period.  See Virtual VA CAPRI document uploaded on February 9, 2017.

The Veteran was afforded a VA audiogram examination in March 2010.  It resulted in the following, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
55

The average pure tone threshold in the Veteran's right ear was 48 decibels.  Maryland CNC speech recognition testing revealed a score of 100 percent for the right ear.  As the Veteran is service connected for hearing loss in only the right ear, in order to determine the percentage evaluation from Table VII, the non-service-connected left ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Therefore, these results equate to the assignment of level I hearing loss for the right ear, and also level I hearing loss for the left ear, with application of Table VI.  These assignments correspond to a 0 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran's VA audiological evaluation in August 2013 (See Virtual VA CAPRI document uploaded on August 30, 2013) resulted in the following, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
50
55

The average pure tone threshold in the Veteran's right ear was 46 decibels.  Maryland CNC speech recognition testing revealed a score of 96 percent for the right ear.  These results equate to the assignment of level I hearing loss for the right ear, and level I hearing loss for the left ear, with application of Table VI.  These assignments correspond to a 0 percent disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

Because the service connected ear is not ratable at 10 percent; the nonservice connected ear is not considered in assigning the service connected rating.  38 C.F.R. § 3.383(a).

The evidence is against a compensable rating for the Veteran's right ear hearing loss because hearing tests have not shown specific levels of hearing loss that meet or approximate the criteria for a compensable rating.  As such, a compensable rating for right ear hearing loss is not warranted, and his current rating of noncompensable right ear hearing loss accurately reflects his disability for the entire period of the appeal.


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


